DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s amendment of June 29, 2022. 
Claims 1-5, 8, and 9 are pending and have been considered as follows.
 
Response to Arguments
Applicant’s arguments/amendments with respect to the rejections of claims under 35 USC §112(a) and 35 USC §112(b) have been fully considered and are persuasive. Therefore, the rejections of claims under 35 USC §112(a) and 35 USC §112(b) have been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC §101 have been fully considered and are persuasive. Therefore, the rejection of claims under 35 USC §101 has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC §103 have been fully considered and are persuasive. Therefore, the rejection of claims under 35 USC §103 has been withdrawn.

Allowable Subject Matter
Claims 1-5, 8, and 9 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Wasserman (US 9293042 B1) teaches electronic digital display systems, including roadside display devices, vehicle-based devices, personal mobile devices, intermediary servers, advertising servers, and/or additional external data sources may operate individually or in combination to identify one or more vehicle locations, driving routes, driver and passenger characteristics, and the like. Vehicle and individual characteristics may be determined based on data received from traffic cameras, vehicle-based devices, personal mobile devices, and/or other data sources. Based on the vehicle characteristics, individual characteristics, driving data and driving patterns, and the like, digital content may be determined for electronic roadside displays to be viewable by the approaching vehicles, and/or other digital display devices to be viewable by associated individuals via other display devices and at other times. Various techniques may be used to determine customized digital content, such as targeted advertisements and/or driving or vehicle safety messages, including retrieval and aggregation of certain characteristics, prioritization of characteristics, and real-time auctions for advertisements. Additionally, certain systems may be interactive to allow user responses and follow-up content via on-board vehicle devices or other user devices.
Further, Anschutz et al. (US 20080089288 A1) teaches a method of operating an electronic billboard includes detecting a mobile electronic device within a predetermined distance of the electronic billboard, establishing an ad hoc wireless connection with the mobile electronic device, and transmitting location-specific data to the mobile electronic device over the ad hoc wireless connection. The location-specific data is associated with a geographic location of the electronic billboard. For example, the location-specific data may include advertising content, traffic and/or construction conditions, emergency information, and/or tourism information associated with the geographic location of the electronic billboard.
Furthermore, Pittman (US 20180293617 A1) teaches a method and system (collectively “platform”) of geolocation and time based advertising. The platform may include receiving, using a communication interface, a first geolocation from a client device. Further, the platform may include, receiving, using the communication interface, an advertisement content from the client device. Additionally, the platform may include creating, using the processor, an association between the first geolocation and the advertisement content. Further, the platform may include storing, using a storage device, each of the first geolocation, the advertisement content and the association. Furthermore, the platform may include receiving, using the communication interface, a second geolocation from a client device. Additionally, the platform may include comparing, using the processor, the second geolocation with the first geolocation. Further, the platform may include transmitting, using the communication interface, the advertisement content to the client device based on the comparison.
In regards to independent claims 1, 8, and 9, Wasserman (US 9293042 B1), Anschutz et al. (US 20080089288 A1), and Pittman (US 20180293617 A1), taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
(With regard to claim 1 and an information processing apparatus)

when the content designated by the user is acquired, determination of whether the acquired content is a first suppression target content of a plurality of suppression target contents for which output is suppressed, the determination of whether the acquired content is the first suppression target content being performed based on a database, stored in a memory, that includes the plurality of suppression target contents and a plurality of suppression target areas for which output of content is suppressed; 
in response to determining that the acquired content is the first suppression target content, determination of whether the acquired current position of the information processing apparatus is located in a first suppression target area of the plurality of suppression target areas, the first suppression target area being correlated with the first suppression target content in the memory; 
transmission of the acquired content to the specified output apparatus in response to the acquired content not being determined to be the first suppression target content and the acquired current position of the information processing apparatus not being located in the first suppression target area; and 
suppression of the transmission of the acquired content to the output apparatus in response to the acquired content being determined to be the first suppression target content and the acquired current position of the information processing apparatus being located in the first suppression target area. (emphasis added)

(With regard to claim 8 and an information processing method)

when the content designated by the user is acquired, determining whether the acquired content is a first suppression target content of a plurality of suppression target contents for which output is suppressed, the determination of whether the acquired content is the first suppression target content being performed based on a database, stored in a memory, that includes the plurality of suppression target contents and a plurality of suppression target areas for which output of content is suppressed; 
in response to determining that the acquired content is the first suppression target content, determining whether the acquired current position of the information processing apparatus is located in a first suppression target area of the plurality of suppression target areas, the first suppression target area being correlated with the first suppression target content in the memory; 
transmitting the acquired content to the specified output apparatus in response to the acquired content not being determined to be the first suppression target content and the acquired current position of the information processing apparatus not being located in the first suppression target area; and 
suppressing the transmission of the acquired content to the output apparatus in response to the acquired content being determined to be the first suppression target content and the acquired current position of the information processing apparatus being located in the first suppression target area. (emphasis added)

(With regard to claim 9 and a non-transitory storage medium stored with an information processing program)

when the content designated by the user is acquired, determination of whether the acquired content is a first suppression target content of a plurality of suppression target contents for which output is suppressed, the determination of whether the acquired content is the first suppression target content being performed based on a database, stored in a memory, that includes the plurality of suppression target contents and a plurality of suppression target areas for which output of content is suppressed; 
in response to determining that the acquired content is the first suppression target content, determination of whether the acquired current position of the information processing apparatus is located in a first suppression target area of the plurality of suppression target areas, the first suppression target area being correlated with the first suppression target content in the memory; 
transmission of the acquired content to the specified output apparatus in response to the acquired content not being determined to be the first suppression target content and the acquired current position of the information processing apparatus not being located in the first suppression target area; and 
suppression of the transmission of the acquired content to the output apparatus in response to the acquired content being determined to be the first suppression target content and the acquired current position of the information processing apparatus being located in the first suppression target area. (emphasis added)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666       

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666